COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-380-CR


BRADLEY CHANCE WELLS                                               APPELLANT

                                          V.

THE STATE OF TEXAS                                                      STATE

                                      ------------

      FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

                                 I. INTRODUCTION

      In one point, appellant Bradley Chance Wells appeals his conviction for

driving while intoxicated (DWI), asserting that the trial court erred by denying

his motion to suppress. We will affirm.

                             II. F ACTUAL B ACKGROUND

      At approximately 1:46 a.m. on a Saturday, Roanoke Police Officer Jean

Ann Grey saw Wells’s truck illegally parked in the parking lot of an apartment


      1
          See Tex. R. App. P. 47.4.
complex located on Parish Lane between State Highway 377 and Roanoke

Road. As Officer Grey began to approach the truck in her squad car, the driver

of the truck, Wells, turned on the truck’s headlights and exited the parking lot

onto Parish Lane. Officer Grey followed Wells and watched him turn right onto

Highway 377. She initiated a traffic stop based on her belief that Wells failed

to signal a right turn onto Highway 377 within 100 feet of turning. 2 A driver

who intends to turn commits a traffic offense if he does not signal continuously

for at least the last 100 feet of movement before the turn. 3

      Upon exiting her squad car and approaching the truck, Officer Grey

noticed that Wells’s eyes appeared glassy and bloodshot, that his hands were

shaking, and that he appeared nervous. She also detected a strong odor of

alcohol coming from inside the truck. Upon questioning, Wells admitted that

he had consumed alcohol earlier in the evening. Officer Grey then conducted

a series of field sobriety tests on Wells, which he failed. The officer arrested

Wells for DWI.




      2
       We agree with the concurrence that the hypothetical facts proposed by
the concurrence could be problematic. Those hypothetical facts, however, are
not the facts here and do not control whether Officer Grey possessed
reasonable suspicion that Wells had committed a traffic offense.
      3
          See Texas Transp. Code Ann. § 545.104(b) (Vernon 1999).

                                       2
                             III. S TANDARD OF R EVIEW

      We review a trial court’s ruling on a motion to suppress evidence under

a bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997). In reviewing the trial court’s decision, we do not engage in our own

factual review.   Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App.

1990); Best v. State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no

pet.). The trial judge is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given their testimony. Wiede v. State, 214
S.W.3d 17, 24–25 (Tex. Crim. App. 2007); State v. Ross, 32 S.W.3d 853,

855 (Tex. Crim. App. 2000), modified on other grounds by State v. Cullen, 195
S.W.3d 696 (Tex. Crim. App. 2006).             Therefore, we give almost total

deference to the trial court’s rulings on (1) questions of historical fact, even if

the trial court’s determination of those facts was not based on an evaluation of

credibility and demeanor, and (2) application-of-law-to-fact questions that turn

on an evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673;

Montanez v. State, 195 S.W.3d 101, 108–09 (Tex. Crim. App. 2006);

Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But when

application-of-law-to-fact questions do not turn on the credibility and demeanor

of the witnesses, we review the trial court’s rulings on those questions de

                                         3
novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607

(Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a motion

to suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When the trial court makes explicit fact findings, we

determine whether the evidence, when viewed in the light most favorable to the

trial court’s ruling, supports those fact findings. Kelly, 204 S.W.3d at 818–19.

We then review the trial court’s legal ruling de novo unless its explicit fact

findings that are supported by the record are also dispositive of the legal ruling.

Id. at 819.

      When the record is silent on the reasons for the trial court’s ruling, or

when there are no explicit fact findings and neither party timely requested

findings and conclusions from the trial court, we imply the necessary fact

findings that would support the trial court’s ruling if the evidence, viewed in the

light most favorable to the trial court’s ruling, supports those findings. State

v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008); see Wiede,
214 S.W.3d at 25. We then review the trial court’s legal ruling de novo unless

the implied fact findings supported by the record are also dispositive of the legal

ruling. Kelly, 204 S.W.3d at 819.

                                        4
                            IV. M OTION TO S UPPRESS

      In Wells’s sole point, he contends that the trial court erred by overruling

his motion to suppress because Officer Grey did not have reasonable suspicion

to believe that a traffic violation had occurred.

                           A. Reasonable Suspicion

      A police officer has the authority to stop and temporarily detain a driver

who has violated a traffic law. See Garcia v. State, 827 S.W.2d 937, 944

(Tex. Crim. App. 1992); Armitage v. State, 637 S.W.2d 936, 939 (Tex. Crim.

App. 1982). An automobile stop is justified when an officer has reasonable

suspicion to believe that a traffic violation has occurred. Goudeau v. State,

209 S.W.3d 713, 716 (Tex. App.—Houston [14th Dist.] 2006, no pet.).

Reasonable suspicion exists if the officer has specific, articulable facts that,

combined with rational inferences from those facts, would lead him to

reasonably conclude that a particular person actually is, has been, or will soon

be engaged in criminal activity. Castro v. State, 227 S.W.3d 737, 741 (Tex.

Crim. App. 2007). Once an officer makes a bona fide stop or arrest for a traffic

offense, he can make additional arrests for any other offense unexpectedly

discovered while investigating or questioning a motorist.      See Lemmons v.

State, 133 S.W.3d 751, 757 (Tex. App.—Fort Worth 2004, pet. ref’d).




                                        5
      The transportation code provides that the operator of a motor vehicle

shall signal to indicate an intention to turn. Tex. Transp. Code Ann. §

545.104(a). An operator intending to turn right or left must signal continuously

for not less than the last 100 feet of movement before the turn.          Id. §

545.104(b). This requirement is mandatory and it therefore follows that failure

to employ a vehicle’s signal to indicate an upcoming turn constitutes a traffic

offense. Lemmons, 133 S.W.3d at 757.

          B. Reasonable Suspicion to Support Officer Grey’s Stop

      In the present case, Officer Grey testified that she stopped Wells after

witnessing him commit “the traffic violation of not signaling the intent to turn

within a 100 [sic] feet, as the statute requires.” She did not know how long

Wells signaled continuously before turning or how far he was from Highway

377 when he turned on his blinker. She explained that she was “not an expert

on the distance” but that “he was [close] to the stop sign, it was definitely

within a 100 [sic] feet.” The officer testified that she had no way of knowing

when Wells decided to turn right until he turned on his blinker.

      Wells argued to the trial court and contends on appeal that a driver must

possess the intent to turn before he is obligated to signal a turn under section

545.104. Under Wells’s proposed interpretation of section 545.104, an officer

would need some sort of notice or indication that a driver has an intention to

                                       6
turn 100 feet before actually turning in order for the officer to have reasonable

suspicion that the driver violated section 545.104. 4 In this case, according to

Wells, because Officer Grey testified that she had no way of knowing when

Wells decided to turn, she lacked reasonable suspicion to believe that he was

violating section 545.104.

      When interpreting statutes, we seek to effectuate the intent or purpose

of the legislators who enacted them. See Camacho v. State, 765 S.W.2d 431,

433 (Tex. Crim. App. 1989). If the statute is clear and unambiguous, the plain

meaning of the words should be applied. Hines v. State, 75 S.W.3d 444, 447

(Tex. Crim. App. 2002); Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim.

App. 1991). However, if an application of the plain language would lead to an

absurd result that the legislature could not have intended, we may look to

extra-textual factors to arrive at a sensible interpretation of the statute. See

Hines, 75 S.W.3d at 447; Boykin, 818 S.W.2d at 785–86.

      Section 545.104 specifically provides that an operator shall use a signal

to indicate an intention to turn and that “[a]n operator intending to turn a

vehicle right or left shall signal continuously for not less than the last 100 feet



      4
       During oral argument to this court, Wells suggested several indicators
that an officer could look for to determine a driver’s intention to turn, such as
slowing the vehicle’s speed, pulling the vehicle off to the side of the road, or
driving in a turn-only lane.

                                        7
of movement of the vehicle before the turn.”          Tex. Transp. Code Ann.

§ 545.104. The plain language of section 545.104(a) indicates that signals are

mandatory when turning. See Lemmons, 133 S.W.3d 751 at 756; Trahan v.

State, 16 S.W.3d 146, 147 (Tex. App.—Beaumont 2000, no pet.). Moreover,

section 545.104 applies whenever the driver has an “intention to turn,” not

whenever a driver has an intention to turn and such intention to turn exists 100

feet before he actually turns. Tex. Transp. Code Ann. § 545.104(a); see Krug

v. State, 86 S.W.3d 764, 766 (Tex. App.—El Paso 2002, pet. ref’d). If the

legislature had intended to say, “A driver who intends to turn 100 feet before

turning shall signal that intent to turn,” it simply could have said so. Instead,

the legislature provided that “[a]n operator intending to turn . . . shall signal

continuously for not less than the last 100 feet of movement.” Tex. Transp.

Code Ann. § 545.104(b).

      Our opinion in Tucker v. State, 183 S.W.3d 501 (Tex. App.—Fort Worth

2005, no pet.) provides some guidance. In Tucker, the officer stopped the

appellant for failing to signal his intention to turn and found drugs in the car.

The appellant argued that because the police officer did not have a clear view

of the road for the entire 100 feet before the stop, no evidence supported the

stop. Id. at 507. But in upholding the initial stop, this court noted that “the




                                       8
officer’s testimony was clear that at least at the time the car reached the stop

sign the driver had not signaled to turn.” Id.

      Here, Wells turned right onto Highway 377; thus, it logically follows that

he must have “intend[ed] to turn.” See Tex. Transp. Code Ann. § 545.104(b).

And Officer Grey testified that Wells did not signal continuously for the last 100

feet before he turned. Based on the plain language of the statute, Officer Grey

did not need reasonable suspicion that Wells intended to turn 100 feet prior to

his execution of the turn. See id. The fact that she witnessed Wells turn

without signaling his intention to turn until within 100 feet of the stop sign was

sufficient for her to form the reasonable suspicion that Wells had committed a

traffic violation. See Tucker, 183 S.W.3d at 507.

      Additionally, the State was not required to prove that Wells violated a

traffic law or to prove every element of a specific offense, but only that Officer

Grey reasonably believed that Wells was committing a traffic violation. See

McQuarters v. State, 58 S.W.3d 250, 255 (Tex. App.—Fort Worth 2001, pet.

ref’d); Green v. State, 93 S.W.3d 541, 544 (Tex. App.—Texarkana 2002, pet.

ref’d); Martinez v. State, 29 S.W.3d 609, 611–12 (Tex. App.—Houston [1st

Dist.] 2000, pet. ref’d); see also Garcia v. State, 43 S.W.3d 527, 530 (Tex.

Crim. App. 2001) (“The reasonable suspicion determination is made by

considering the totality of the circumstances.”). The State only needed to elicit

                                        9
testimony that Officer Grey knew sufficient facts to reasonably suspect that

Wells had violated a traffic law. See Garcia, 43 S.W.3d at 530. In light of the

fact that Officer Grey witnessed Wells turn without signaling continuously for

100 feet prior to turning, Officer Grey could have rationally inferred that Wells

was committing a traffic violation. See id.; McQuarters, 58 S.W.3d at 255.

Consequently, viewing the evidence in the light most favorable to the trial

court’s ruling, we hold that Officer Grey testified to specific, articulable facts

that would lead her to reasonably conclude that Wells was committing a traffic

violation. See Castro, 227 S.W.3d at 737. We therefore hold that the trial

court did not err by denying Wells’s motion to suppress, and we overrule

Wells’s sole point.

                                 V. C ONCLUSION

      Having overruled Wells’s single point on appeal, we affirm the trial court’s

judgment.




                                                  SUE WALKER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

MCCOY, J. filed a concurring opinion.

DELIVERED: July 2, 2009

                                       10
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-380-CR


BRADLEY CHANCE WELLS                                                APPELLANT

                                          V.

THE STATE OF TEXAS                                                       STATE

                                      ------------

      FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                      ------------

                CONCURRING MEMORANDUM OPINION 1

                                      ------------

      I concur in the outcome reached by the majority and write only to point

out that the strict application of the wording of this statute can lead to what

I believe to be an unintended result. For example, if two streets are closer than

100 feet apart, the driver is required to begin signaling a turn before the first

street, indicating to other drivers he is about to turn, but must proceed through



      1
          See Tex. R. App. P. 47.4.
the intersection with the first street before turning on the second street. If a

driver is searching for a street name and cannot, as in all likelihood, read the

street name 100 feet away, then after he identifies the street on which he

wishes to turn, he must drive through the intersection, turn around at some

point in the distance, and return to the street to make his desired turn. The

same scenario plays out in dense fog or a nighttime heavy rain. For these

reasons, the statute should speak in terms of reasonableness, and not

absolutes, and I believe it invokes the doctrine of unintended consequences.




                                           BOB MCCOY
                                           JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 2, 2009




                                       2